DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 3 does not show the insulating substrate is inclined in the body with respect to the one surface of the body as shown in Figs. 1 and 4. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second conductive layer completely covers the first conductive layer” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the thickness (T1)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the second conductive layer completely covers the first conductive layer” is indefinite and unclear since the second conductive layer does not completely covers the first conductive layer as shown in Fig. 6. As best understood, the examiner will interpret as the second conductive layer covers the side surfaces of the first conductive layer.
Claim 11 recites “20the at least one surface of the insulating substrate is inclined with respect to the one surface of the body, and the at least one surface of the insulating substrate is substantially perpendicular to one of the end surfaces of the body” is indefinite and unclear since if the at least one surface of the insulating substrate is inclined with respect to the one surface of the body then the at least one surface of the insulating substrate cannot be perpendicular to one of the end surfaces of the body based on the inclination of the substrate. The examiner suggests clarification.
The term “substantially” in claim 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park [U.S. Pub. No. 2016/0322154].
Regarding Claim 1, Park shows a coil component (Fig. 5 with teachings from Figs. 1-2) comprising: 
a body (10) having one surface (bottom surface, see Fig. 2) and the other surface (top surface) facing 5each other in a first direction (T-direction), and having opposite end surfaces (left and right surfaces, see Fig. 2) facing each other in a second direction (W-direction or L-direction), perpendicular to the first direction (see Fig. 2); 
an insulating substrate (30) embedded in the body (see Fig. 2, Paragraph [0029]); 
a coil portion (41, 42) disposed on at least one surface of the 10insulating substrate (see Fig. 2) and having both end portions exposed from the end surfaces of the body (see Fig. 2, Paragraph [0040]); and 
a first external electrode (81) and a second external electrode (82) disposed on the end surfaces of the body (see Fig. 5) and connected to the both end portions of the coil portion, respectively (see Fig. 5, Paragraph [0061]), 
15wherein the insulating substrate (30) is disposed to rotate about the second direction (see Figs. 1-2, element 30 disposed to rotate about the W-direction or L-direction) and is inclined in the body with respect to the one surface of the body (see Figs. 1-2, element 30 is inclined in element 10 with respect to the bottom surface of element 10).  
Regarding Claim 11 (see 112 rejection above), Park shows 20the at least one surface of the insulating substrate is inclined with respect to the one surface of the body (see Figs. 1-2, at least one surface of element 30 is inclined with respect to the bottom surface of element 10), and the at least one surface of the insulating substrate is substantially perpendicular to one of the end surfaces of the body (see Figs. 1-2, at least one surface of element 30 is substantially perpendicular to one of the end surfaces of element 10).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Higure et al. [JP 2006-237398].
Regarding Claim 2, Park shows 20the insulating substrate (30) has a through-hole therein (see Fig. 2, Paragraph [0073]).
Park does not explicitly disclose a longitudinal axis of the through-hole and the first direction has an angle of 10 degrees or more and 20 degrees or less on a cross-section of the body, perpendicular to the second direction.  
Higure et al. shows a coil component (Figs. 2-3 and 6) teaching and suggesting a longitudinal axis of the through-hole and the first direction has an angle (Ө) of 10 degrees or more and 20 degrees or less on a cross-section of the body, perpendicular to the second direction (see Figs. 2-3 and 6, Paragraph [0021]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a longitudinal axis of the through-hole and the first direction has an angle of 10 degrees or more and 20 degrees or less on a cross-section of the body, perpendicular to the second direction as taught by Higure et al. for the device as disclosed by Park to form a good solder fillet for lead portions with sufficient mounting strength can be maintained (Paragraph [0019]).
The combination of Park in view of Higure et al. shows 20the insulating substrate (30 of Park) has a through-hole therein (see Fig. 2, Paragraph [0073] of Park), a longitudinal axis of the through-hole and the first direction has an angle (Ө of Higure et al.) of 10 degrees or more and 20 degrees or less on a cross-section of the body, perpendicular to the second direction (see Figs. 2-3 and 6, Paragraph [0021] of Higure et al.) to achieve sufficient mounting strength.
Regarding Claim 2512, Park shows DB1/ 106152176.1Page 27an angle between the at least one surface of the insulating substrate and the one surface of the body (see Fig. 2). 
Park does not show the angle is 10 degrees or more and 20 degrees or less.
Higure et al. shows a coil component (Figs. 2-3 and 6) teaching and suggesting the angle (Ө) is 10 degrees or more and 20 degrees or less (see Figs. 2-3 and 6, Paragraph [0021]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the angle is 10 degrees or more and 20 degrees or less as taught by Higure et al. for the device as disclosed by Park to form a good solder fillet for lead portions with sufficient mounting strength can be maintained (Paragraph [0019]).
The combination of Park in view of Higure et al. shows an angle between the at least one surface of the insulating substrate and the one surface of the body (see Fig. 2 of Park) is 10 degrees or more and 20 degrees or less (see Figs. 2-3 and 6, Paragraph [0021] of Higure et al.) to achieve sufficient mounting strength.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hiroshi et al. [WO 2016/147993].
Regarding Claim 3, Park shows the claimed invention as applied above but does not show a thickness (T1) of the insulating substrate is 20 µm or more and 40 µm or less.  
Hiroshi et al. shows a planar coil element (Figs. 1-2) teaching and suggesting the thickness (T1) of the insulating substrate (2) is 20 µm or more and 40 µm or less (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness (T1) of the insulating substrate is 20 µm or more and 40 µm or less as taught by Hiroshi et al. for coil component as disclosed by Park to have a compact design which achieve desirable insulating properties and mechanical strength (see English translation).

Claims 4-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kajino [U.S. Patent No. 6,600,404].
Regarding Claim 54, Park shows the claimed invention as applied above but does not show the coil portion comprises a first conductive layer being in contact with the insulating substrate, and a second conductive layer disposed on the first conductive layer.  
Kajino shows a planar coil (Figs. 5-6) teaching and suggesting the coil portion comprises a first conductive layer (21) being in contact with the insulating substrate (1), and a second conductive layer (31) disposed on the first conductive layer (see Figs. 5-6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil portion comprises a first conductive layer being in contact with the insulating substrate, and a second conductive layer disposed on the first conductive layer as taught by Kajino for coil component as disclosed by Park to facilitate large current to pass through the conductor (Col. 5, Lines 65-67 to Col. 6, Lines 1-20). The motivation would also have been to easily coupled the coil layer with improved coupling force.
Regarding Claim 105, Kajino shows a thickness (T2) of the first conductive layer (21) is 1.5 µm or more and 3 µm or less (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).
Regarding Claim 6, Kajino shows the thickness (T1) of the insulating substrate (1) and a thickness (T2) of the first conductive layer (21) satisfy 10 ≤ T1/T2 ≤ 20 (element 1 have a thickness T1 between 50 µm to 500 µm and element 21 have a thickness T2 between 1 µm to 10 µm which can satisfy 10 ≤ T1/T2 ≤ 20, Col. 5, Lines 65-67 to Col. 6, Lines 1-20).  
Regarding Claim 7, Kajino shows the second conductive layer exposes (31) at least a portion of a side 20surface of the first conductive layer (see Figs. 6 or 5, element 31 exposes at least a portion of a side surface of element 21).  
Regarding Claim 9, Kajino shows the coil portion ((Fig. 2) comprises: 
a first coil pattern (top coil portion), having a planar spiral shape (Col. 4, Lines 36-41), disposed on the one surface of the insulating substrate (see Fig. 2);  
5a second coil pattern (bottom coil portion), having a planar spiral shape (Col. 4, Lines 36-41), disposed on the other surface of the insulating substrate (see Fig. 2), facing the one surface of the insulating substrate (see Fig. 2); and 
a via (7) passing through the insulating substrate to connect the first coil pattern and the second coil pattern (see Fig. 2), 
10wherein each of the first and second coil patterns comprises the first (2) and second (3, 3’, or 3’’) conductive layers (see Fig. 2).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kajino as applied to claim 4 above, and further in view of Nakamura et al. [U.S. Pub. No. 2015/0035634].
Regarding Claim 8 (see 112 rejection above), Park in view of Kajino shows the claimed invention as applied above but does not show the second conductive layer completely covers the first conductive layer.
Nakamura et al. shows an inductor (Figs. 1A-8B) teaching and suggesting the second conductive layer (32A) completely covers the first conductive layer (31A, see Figs. 1A-8B, Paragraph [0024]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second conductive layer completely covers the first conductive layer as taught by Nakamura for coil component as disclosed by Park in view of Kajino to facilitate conductivity where resistance of the coil can be reduced by having a rectangular shape in order to improve and increase inductance (Paragraph [0075]).

Claims 3-4, 6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nakamura et al. [U.S. Pub. No. 2015/0035634].
Regarding Claim 3, Park shows the claimed invention as applied above but does not show a thickness (T1) of the insulating substrate is 20 µm or more and 40 µm or less.  
Nakamura et al. shows an inductor (Figs. 1A-8B) teaching and suggesting the thickness (T1) of the insulating substrate (10) is 20 µm or more and 40 µm or less (Paragraph [0021]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness (T1) of the insulating substrate is 20 µm or more and 40 µm or less as taught by Nakamura et al. for coil component as disclosed by Park to have a compact design which achieve desirable insulating properties and mechanical strength.
Regarding Claim 54, Park shows the claimed invention as applied above but does not show the coil portion comprises a first conductive layer being in contact with the insulating substrate, and a second conductive layer disposed on the first conductive layer.  
Nakamura et al. shows an inductor (Figs. 1A-8B) teaching and suggesting the coil portion comprises a first conductive layer (31A) being in contact with the insulating substrate (10 with element 21), and a second conductive layer (32A) disposed on the first conductive layer (see Figs. 1A-8B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil portion comprises a first conductive layer being in contact with the insulating substrate, and a second conductive layer disposed on the first conductive layer as taught by Nakamura et al. for coil component as disclosed by Park to facilitate conductivity where resistance of the coil can be reduced by having a rectangular shape in order to improve and increase inductance (Paragraph [0075]). The motivation would also have been to easily coupled the coil layer with improved coupling force.
Regarding Claim 6, Nakamura et al. shows the thickness (T1) of the insulating substrate (10) and a thickness (T2) of the first conductive layer (31A) satisfy 10 ≤ T1/T2 ≤ 20 (element 10 have a thickness T1 between 25 µm to 75 µm and element 31A have a thickness T2 between 5 µm and 7 µm which can satisfy 10 ≤ T1/T2 ≤ 20, Paragraphs [0021], [0023]).
Regarding Claim 8, Nakamura et al. shows the second conductive layer (32A) completely covers the first conductive layer (31A, see Figs. 1A-8B, Paragraph [0024]).
Regarding Claim 9, Nakamura et al. shows the coil portion comprises: 
a first coil pattern (32A), having a planar spiral shape (see Figs. 1A-8B, Paragraph [0024]), disposed on the one surface of the insulating substrate (see Figs. 1A-8B);  
5a second coil pattern (37A), having a planar spiral shape (see Figs. 1A-8B, Paragraph [0030]), disposed on the other surface of the insulating substrate (see Figs. 1A-8B), facing the one surface of the insulating substrate (see Figs. 1A-8B); and 
a via (34) passing through the insulating substrate to connect the first coil pattern and the second coil pattern (see Figs. 1A-8B, Paragraph [0051]), 
10wherein each of the first and second coil patterns comprises the first (31A, 35A) and second (32A, 36A) conductive layers (see Figs. 1A-8B).
Regarding Claim 11 (see 112 rejection above), Park shows 20the at least one surface of the insulating substrate is inclined with respect to the one surface of the body (see Figs. 1-2, at least one surface of element 30 is inclined with respect to the bottom surface of element 10), and the at least one surface of the insulating substrate is substantially perpendicular to one of the end surfaces of the body (see Figs. 1-2, at least one surface of element 30 is substantially perpendicular to one of the end surfaces of element 10).
In addition, Nakamura et al. shows the at least one surface of the insulating substrate (10) is substantially perpendicular to one of the end surfaces of the body (see Figs. 1A-8B, at least one surface of element 10 is substantially perpendicular to one of the end surfaces of element 110).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the at least one surface of the insulating substrate is substantially perpendicular to one of the end surfaces of the body as taught by Nakamura et al. for coil component as disclosed by Park to facilitate strength and stability of the substrate to obtain desirable operating characteristics based on design requirements.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nakamura et al. as applied to claim 4 above, and further in view of Kajino [U.S. Patent No. 6,600,404].
Regarding Claim 5, Park in view of Nakamura et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kajino shows a planar coil (Figs. 5-6) teaching and suggesting the thickness (T2) of the first conductive layer (21) is 1.5 µm or more and 3 µm or less (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less as taught by Kajino for coil component as disclosed by Park in view of Nakamura et al. to facilitate large current to pass through the conductor (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nakamura et al. as applied to claim 4 above, and further in view of Kim et al. [U.S. Pub. No. 2021/0082614].
Regarding Claim 5, Park in view of Nakamura et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kim et al. shows a coil device (Fig. 2) teaching and suggesting the thickness (T2) of the first conductive layer (20) is 1.5 µm or more and 3 µm or less (Paragraph [0045]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less as taught by Kim et al. for coil component as disclosed by Park in view of Nakamura et al. to apply sufficient current to from conductive pattern and may suppress a defect problem that occurs during processing (Paragraph [0045]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Daikichi et al. [JP 2014-209590].
Regarding Claim 10, Park shows the claimed invention as applied above but does not show the first external electrode is disposed on only a portion of 15one of the end surfaces of the body, and the second external electrode is disposed on only a portion of the other of the end surfaces of the body.  
Daikichi et al. shows an inductor (Figs. 4(A)-4(B)) teaching and suggesting the first external electrode (one of element 10) is disposed on only a portion of 15one of the end surfaces of the body (see Figs. 4(A)-4(B)), and the second external electrode (another one of element 10) is disposed on only a portion of the other of the end surfaces of the body (see Figs. 4(A)-4(B)).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first external electrode is disposed on only a portion of 15one of the end surfaces of the body, and the second external electrode is disposed on only a portion of the other of the end surfaces of the body as taught by Daikichi et al. for coil component as disclosed by Park in view of Nakamura et al. to reduce manufacture cost and weight while still obtaining desirable effects (see English translation). The motivation also would have been to reduce stray capacitance.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nakamura et al. as applied to claim 11 above, and further in view of Higure et al. [JP 2006-237398].
Regarding Claim 2512, Park shows DB1/ 106152176.1Page 27an angle between the at least one surface of the insulating substrate and the one surface of the body (see Fig. 2). 
Park in view of Nakamura et al. does not show the angle is 10 degrees or more and 20 degrees or less.
Higure et al. shows a coil component (Figs. 2-3 and 6) teaching and suggesting the angle (Ө) is 10 degrees or more and 20 degrees or less (see Figs. 2-3 and 6, Paragraph [0021]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the angle is 10 degrees or more and 20 degrees or less as taught by Higure et al. for the device as disclosed by Park in view of Nakamura et al. to form a good solder fillet for lead portions with sufficient mounting strength can be maintained (Paragraph [0019]).
The combination of Park in view of Higure et al. shows an angle between the at least one surface of the insulating substrate and the one surface of the body (see Fig. 2 of Park) is 10 degrees or more and 20 degrees or less (see Figs. 2-3 and 6, Paragraph [0021] of Higure et al.) to achieve sufficient mounting strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837